******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
         LYNNE RESSO v. ADMINISTRATOR,
         UNEMPLOYMENT COMPENSATION
                  ACT, ET AL.
                   (AC 35171)
                 Lavine, Keller and Mihalakos, Js.
   Argued September 17, 2013—officially released January 21, 2014

  (Appeal from Superior Court, judicial district of
  Waterbury, Hon. Joseph H. Pellegrino, judge trial
                     referee.)
  Thomas P. Clifford III, assistant attorney general,
with whom, on the brief, were George Jepsen, attorney
general, and Philip M. Schulz, assistant attorney gen-
eral, for the appellant (named defendant).
  Ryan Killeen Morse, with whom, on the brief, was
Barbara J. Collins, for the appellee (plaintiff).
                          Opinion

  MIHALAKOS, J. The defendant, the administrator of
the Unemployment Compensation Act,1 appeals from
the judgment of the trial court reversing the decision
of the Employment Security Board of Review (board)
denying benefits to the plaintiff, Lynne Resso. On
appeal, the defendant claims that the court improperly
determined that there were insufficient facts found by
the board to establish a finding of wilful misconduct.
We disagree and, accordingly, affirm the judgment of
the trial court.
   The following facts, as found by the board, are rele-
vant to this appeal. The plaintiff worked as a part-time
teller at Webster Bank (bank) for approximately sixteen
years. On September 22, 2011, prior to leaving work,
the plaintiff failed to properly count all of the money
in her drawer as was required by the bank’s policies.
Specifically, she did not account for fifty dollars in
mutilated cash that she had received that day and conse-
quently misrepresented the amount of cash in the
drawer. The plaintiff’s supervisor discovered the error
while performing an audit. The bank’s managers met
with the plaintiff to discuss the issue, whereupon she
admitted that she had not counted all the cash in her
drawer. The bank’s policy required tellers to piece count
all moneys in their drawers at the end of each shift
and prohibited the inaccurate reporting of a drawer’s
contents. Violation of this policy was grounds for termi-
nation. The plaintiff was suspended and, shortly after,
discharged from employment.
   Following her termination, the plaintiff filed an appli-
cation for unemployment compensation benefits. On
November 4, 2011, the defendant ruled that the plaintiff
was disqualified from receiving benefits pursuant to
General Statutes § 31-236 (a) (2) (B) on the basis of the
defendant’s finding that the bank had discharged the
plaintiff for wilful misconduct in the course of her
employment. The plaintiff filed a timely appeal and a
hearing was held before an appeals referee (referee). On
December 6, 2011, the referee affirmed the defendant’s
decision. The plaintiff again filed a timely appeal to the
board, which reviewed the record, including a recording
of the previous hearing. On February 16, 2012, the board
adopted the referee’s findings of fact, with limited modi-
fications, and affirmed the referee’s decision. The plain-
tiff filed a timely motion to open the board’s decision,
which was denied. Although she was given notice that
in order to dispute the board’s findings of fact, she
would need to file a motion to correct those findings
pursuant to Practice Book § 22-4, she failed to do so.2
  The plaintiff then appealed to the Superior Court.
The defendant filed a motion for judgment asking the
court to dismiss the appeal, arguing that the facts sup-
ported the board’s decision and that there was a logical
basis for the decision, and noting the plaintiff’s failure
to file a motion to correct the board’s findings. The
court denied the defendant’s motion, concluding that
the board had abused its discretion in finding the plain-
tiff’s conduct to be wilful. Concluding that there were
insufficient facts in the board’s findings to support its
decision, the court sustained the appeal and reversed
the decision of the board. The court did not specify why
the facts found were insufficient. This appeal followed.
  The defendant claims that the trial court improperly
determined that the board’s finding of wilful miscon-
duct was an abuse of discretion. Specifically, the defen-
dant argues that the unchallenged record and
conclusive factual findings of the board provided a suffi-
cient basis for its conclusion that the plaintiff had
engaged in wilful misconduct. We disagree.
   The following legal principles guide our decision.
General Statutes § 31-249b provides claimants with the
right to appeal a decision of the board denying unem-
ployment compensation benefits to the Superior Court.
‘‘To the extent that an administrative appeal, pursuant
to General Statutes § 31-249b, concerns findings of fact,
a court is limited to a review of the record certified
and filed by the board . . . . The court must not retry
the facts nor hear evidence. . . . If, however, the issue
is one of law, the court has the broader responsibility of
determining whether the administrative action resulted
from an incorrect application of the law to the facts
found or could not reasonably or logically have followed
from such facts. Although the court may not substitute
its own conclusions for those of the administrative
board, it retains the ultimate obligation to determine
whether the administrative action was unreasonable,
arbitrary, illegal or an abuse of discretion.’’ (Citations
omitted; footnote omitted.) United Parcel Service, Inc.
v. Administrator, Unemployment Compensation Act,
209 Conn. 381, 385–86, 551 A.2d 724 (1988).
   ‘‘A plaintiff’s failure to file a timely motion [to correct]
the board’s findings in accordance with [Practice Book]
§ 22-4 prevents further review of those facts found by
the board. . . . In the absence of a motion to correct
the findings of the board, the court is not entitled to
retry the facts or hear evidence. It considers no evi-
dence other than that certified to it by the board, and
then for the limited purpose of determining whether
. . . there was any evidence to support in law the con-
clusions reached. [The court] cannot review the conclu-
sions of the board when these depend upon the weight
of the evidence and the credibility of witnesses.’’ (Cita-
tion omitted; internal quotation marks omitted.) Tosado
v. Administrator, Unemployment Compensation Act,
130 Conn. App. 266, 275, 22 A.3d 675 (2011).
   Unemployment compensation is a legislative initia-
tive and determinations of eligibility for benefits are
made pursuant to the statutes and regulations governing
the program. ‘‘[A]n individual shall be ineligible for ben-
efits . . . if, in the opinion of the administrator, the
individual has been discharged . . . for . . . wilful
misconduct in the course of the individual’s employ-
ment . . . .’’ General Statutes § 31-236 (a) (2) (B).
‘‘Whether the circumstances of an employee’s termina-
tion constitute wilful misconduct on the employee’s
part is a mixed question of law and fact.’’ United Parcel
Service, Inc. v. Administrator, Unemployment Com-
pensation Act, supra, 209 Conn. 386.
   Among other things, the statute defines ‘‘wilful mis-
conduct’’ as ‘‘a single knowing violation of a reasonable
and uniformly enforced rule or policy of the employer,
when reasonably applied, provided such violation is not
a result of the employee’s incompetence . . . .’’ Gen-
eral Statutes § 31-236 (a) (16); see also Regs., Conn.
State Agencies § 31-236-26. To establish that an individ-
ual was discharged or suspended for wilful misconduct
under this definition, pursuant to § 31-236-23b of the
Regulations of Connecticut State Agencies, all of the
following findings must be made. First, there must have
been a knowing violation in that ‘‘(1) the individual
knew of such rule or policy, or should have known of
the rule or policy because it was effectively communi-
cated to the individual. . . . (2) the individual’s con-
duct violated the particular rule or policy; and (3) the
individual was aware he [or she] was engaged in such
conduct.’’ Regs., Conn. State Agencies § 31-236-26b (a).
Second, the rule or policy must be reasonable in that
it ‘‘furthers the employer’s lawful business interest.’’
Id., § 31-236-26b (b). Third, the rule or policy must be
uniformly enforced in that ‘‘similarly situated employ-
ees subject to the workplace rule or policy are treated
in a similar manner when a rule or policy is violated.’’
Id., § 31-236-26b (c). Fourth, the rule or policy must be
reasonably applied in that ‘‘(1) . . . the adverse per-
sonnel action taken by the employer is appropriate in
light of the violation of the rule or policy and the employ-
er’s lawful business interest . . . and (2) . . . there
were no compelling circumstances which would have
prevented the individual from adhering to the rule or
policy.’’ Id., § 31-236-26b (d). Fifth, the violation of the
rule or policy must not have been a result of the individ-
ual’s incompetence, where ‘‘the individual was incapa-
ble of adhering to the requirements of the rule or policy
due to a lack of ability, skills or training, unless it is
established that the individual wilfully performed below
his employer’s standard and that the standard was rea-
sonable.’’ Id., § 31-236-26b (e).
  In the present case, the court determined that the
facts in the record, as found by the referee and adopted
with modifications by the board, were insufficient to
establish a finding of wilful misconduct. Although the
court did not specify which necessary facts were absent
from the board’s findings,3 our review of the record
confirms that the court’s conclusion was correct. Spe-
cifically, the board’s findings of fact were devoid of any
facts supporting a finding that the bank’s policy was
uniformly enforced. The board was required to find that
the bank treated other tellers who inaccurately reported
the contents of their drawer similarly to the plaintiff.4
It failed to do so, as its findings contain no mention
whatsoever of other tellers violating the policy or the
treatment they received for doing so.
   The defendant argues that the board need not specifi-
cally address all the criteria required for a finding of
wilful misconduct contained in the regulations.5 We dis-
agree. ‘‘Valid agency regulations have the force of stat-
utes and constitute state law.’’ (Emphasis omitted;
internal quotation marks omitted.) Canterbury v. Com-
missioner of Environmental Protection, 62 Conn. App.
816, 819, 772 A.2d 687, cert. denied, 257 Conn. 901, 776
A.2d 1153 (2001). ‘‘When interpreting a regulation, [a
court] must use common sense.’’ Fullerton v. Dept. of
Revenue Services, 245 Conn. 601, 612, 714 A.2d 1203,
1208 (1998). The regulation relating to wilful miscon-
duct under the knowing violation definition expressly
states that the administrator ‘‘must find all’’ of the listed
criteria in order to establish that a knowing violation
has occurred and thereby deny benefits to a claimant.
(Emphasis added.) Regs., Conn. State Agencies § 31-
236-26b. It is only logical that the satisfaction of these
criteria must be announced in the any administrative
decision denying benefits on those grounds and predi-
cated on the findings of fact recited therein. See Tosado
v. Administrator, Unemployment Compensation Act,
supra, 130 Conn. App. 277–78 (reviewing board’s deci-
sion for findings related to all criteria contained in regu-
lation pertaining to deliberate misconduct in wilful
disregard of employer’s interest).
   The referee’s decision, adopted by the board, recog-
nized that all of the criteria contained in the regulation
must be found and that the bank, not the plaintiff, bore
the burden of proving the criteria to be satisfied. The
referee explicitly stated that she found certain elements
of the regulation to be fulfilled and carefully recited
facts that supported her conclusion. Under the defen-
dant’s theory, this detailed report, meticulous in all
respects besides its omission of findings of the uniform
enforcement element, would be wholly unnecessary
when a succinct statement of denial would suffice. That
cannot have been the agency’s intent in promulgating
a regulation containing such a precise delineation of
the circumstances required to deny benefits. Nor would
allowing such summary denials give effect to the legisla-
ture’s express mandate that the Unemployment Com-
pensation Act ‘‘be construed, interpreted and
administered in such manner as to presume coverage,
eligibility and nondisqualification in doubtful cases.’’
(Internal quotation marks omitted.) Mattatuck
Museum-Mattatuck Historical Society v. Administra-
tor, Unemployment Compensation Act, 238 Conn. 273,
278, 679 A.2d 347 (1996) (citing General Statutes § 31-
274 [c]).
   Thus, we conclude that the defendant, or any
reviewing administrative authority, in making a finding
of wilful misconduct, must expressly make findings as
to all of the elements listed in the relevant regulation,
including a recitation of the facts that are the basis of
those findings. As the board failed to do so in this case,
the court’s judgment sustaining the plaintiff’s appeal
on the basis of the board’s lack of sufficient factual
findings was proper.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The plaintiff’s employer, Webster Bank, also was named as a defendant,
but did not appear before the trial court and is not a party to this appeal.
We refer in this opinion to the administrator of the Unemployment Compen-
sation Act as the defendant.
   2
     The plaintiff argues for the first time on appeal that the notice provided
by the board was insufficient and, therefore, deprived her of due process.
Even assuming that the issue is properly before this court, the plaintiff was
twice provided with a notice of appeal rights stating that ‘‘[i]f a party who
appeals to the Superior Court wishes to dispute the Board’s findings of fact,
it has to file a Motion to Correct Findings.’’ This notice sufficiently advised
the plaintiff of the necessity of filing a motion to correct.
   3
     We note that the defendant did not file a motion for articulation in this
case. ‘‘It is well established that [a]n articulation is appropriate where the
trial court’s decision contains some ambiguity or deficiency reasonably
susceptible of clarification. . . . [P]roper utilization of the motion for articu-
lation serves to dispel any . . . ambiguity by clarifying the factual and legal
basis upon which the trial court rendered its decision, thereby sharpening
the issues on appeal.’’ (Internal quotation marks omitted.) Priest v.
Edmonds, 295 Conn. 132, 140, 989 A.2d 588 (2010).
   4
     It occurs to us that situations may arise where an employee seeking
unemployment benefits is the first ever to have been terminated for violating
an employer’s policy and, therefore, it would be impossible for the adminis-
trator to find that ‘‘similarly situated employees subject to the workplace
rule or policy are treated in a similar manner when a rule or policy is
violated.’’ It would be illogical to preclude a finding of wilful misconduct
in such a situation and, therefore, in those cases a finding by the administra-
tor that the employee was the first to have been terminated for violating
the policy would suffice to establish that the policy was uniformly enforced.
Regardless, we have no reason to believe that this case fits that description.
   5
     The defendant relies on Ray v. Administrator, Unemployment Compen-
sation Act, 133 Conn. App. 527, 36 A.3d 269 (2012), to support this contention.
This reliance is misplaced. In Ray, this court held that a board need not
make explicit reference to all the factors that a board is required to consider
in determining whether a claimant has good cause for filing a late appeal,
pursuant to § 31-237g-34 of the Regulations of Connecticut State Agencies.
That case is inapposite because the regulation at issue in Ray only requires
the board to consider certain factors, not to make specific findings, as is
required by the regulation at issue in the present case. Furthermore, in Ray,
unlike here, the burden was on the claimant to prove the necessary circum-
stances.